Citation Nr: 1210366	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1973 and from August 1973 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in July 2010.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  

The Board subsequently remanded the case for additional development in July 2011.  That development has been completed and the case is once again before the Board.


FINDING OF FACT

The Veteran's current left shoulder disability did not manifest during his military service and is not otherwise related to an event or injury in service; left shoulder arthritis did not manifest to a compensable level within one year of his discharge from service.


CONCLUSION OF LAW

Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In this case, the Veteran was issued a September 2006 VCAA letter prior to issuance of the December 2006 rating decision on appeal.  This letter specifically advised him of the evidence needed to substantiate a service-connection claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  Pursuant to Dingess, the September 2006 letter also described in detail how VA assigns a disability rating and effective date following a grant of service connection.  The September 2006 letter complied with VA's duty to notify under 38 C.F.R. § 3.159(b). 

All relevant and available evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records; reports of November 2007 and August 2011 VA examinations; private treatment records; multiple lay statements; and the transcript of the July 2010 hearing before the undersigned.  

In a September 2011 statement, the Veteran indicated that he received treatment for his left shoulder pain shortly after service; however, he stated that these records had been destroyed per his physician's policy to destroy records after ten years.  Therefore, efforts to obtain these records would be futile and the Veteran is not prejudiced because the Board is not pursuing such development.  The Veteran and his representative have not identified any other outstanding relevant and available evidence.  

There is also substantial compliance with the Board's July 2011 Remand directives in that a VA examination was conducted in August 2011 and the appeal was readjudicated by a September 2011 Supplemental Statement of the Case.  The examination Remand directive requested that the VA examiner accept as true the Veteran's statements to the effect that he had experienced recurrent left shoulder pain from his time in service until now.  The August 2011 examination report reflects that the VA examiner did not address the Veteran's statements regarding continuity of symptomatology; however, the examiner's opinion was based on the physiological and medical nature of the in-service injury and that of the Veteran's current left shoulder disability.  This opinion was not reliant on whether there was continuity of symptomatology and the nature of the conclusions reached indicates that consideration of such would not have altered the outcome of the examiner's opinion.  Therefore, the Board concludes that the August 2011 examination report substantially complies with the July 2011 Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his service connection claim for a left shoulder disability.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Service Connection for a Left Shoulder Disability

The Veteran maintains that he initially injured his left shoulder while playing football during service, that symptoms have persisted to the present day, and that the in-service injury has resulted in his current left shoulder disability. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was noted in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to establish service connection for the claimed disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, there is medical evidence demonstrating that the Veteran has a current left shoulder disability.  On VA examination in August 2011, the Veteran was diagnosed with mild degeneration of the acromioclavicular joint with possible anterior impingement.  The first Hickson element has clearly been satisfied.

Turning to the second Hickson element, a September 1978 service treatment record shows the Veteran was treated after injuring his left shoulder in a football game.  A request for X-rays states that examination revealed probable acromioclavicular separation; however, X-ray results revealed no evidence of significant pathology.  The assessment was acromioclavicular joint strain.  The Veteran was provided with a sling and pain medication and was asked to return in one week.  The Veteran was seen approximately two weeks later and the treatment provider noted that there was some improvement.  He was seen in physical therapy and treated with ultrasound in early October 1978.  The plan was to have five more sessions and reevaluate; however, service treatment records do not reflect any further physical therapy visits.  On March 1979 separation examination, the Veteran reported that he had a "painful or 'trick' shoulder or elbow" and swollen or painful joints.  The examiner noted the Veteran had pain in his left elbow and shoulder, but found the upper extremities to be clinically normal.  Therefore, the second Hickson element has been satisfied as the evidence establishes the Veteran experienced a left shoulder injury and received treatment for his left shoulder during service.

The key question is the final Hickson element, medical nexus.  The Veteran has submitted lay statements and testimony that address his continuity of symptomatology.  Additionally, there are three medical opinions of record that address this element: the November 2007 and August 2011 VA examination reports and a January 2008 letter from C.W.M., a private doctor of osteopathy.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

At the July 2010 hearing, the Veteran testified that after service when he experienced flare-ups of pain in his left shoulder he treated himself with over-the-counter medicine and did not seek professional medical treatment.  Board Hearing Tr. at 5.  He stated that approximately four years previously, the pain started to get more intense, so he began receiving injections and physical therapy.  Id. 

In a July 2010 statement, the Veteran's spouse reported that she was married to the Veteran while he was in service and that she witnessed his in-service injury.  She stated that the Veteran's arm was pulled all the way back by another player and that afterwards he received medical attention and was off work for a time.  She noted that his shoulder injury was always an issue, but it had recently become much worse.  She now had to help him put his shirt over his head, help him change light bulbs, and adjust his pillow so there was not much pressure on the shoulder.

In a July 2010 statement, the Veteran's friend, B.M., reported that he has known the Veteran since they were in high school and that they have worked together for many years.  He noted that several times the Veteran had mentioned his shoulder hurting.  One time B.M. noticed that the Veteran was rubbing and holding his shoulder while they were playing pool and he told B.M. that it was an old military injury.  B.M. pushed the Veteran to seek treatment from VA, because the Veteran would not otherwise have sought such treatment.  B.M. indicated that the Veteran did not seek treatment on his own, because he is a very modest person and preferred to live with the pain than have people think that he was giving into the pain.

In a September 2011 statement, the Veteran reported that he received treatment after service for his left shoulder; however, he was unable to retrieve the records because his physician destroyed all medical records after ten years.

The Veteran, his spouse, and B.M. are competent to report observable symptoms of the Veteran's left shoulder disability, such as pain and manifestations of pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  The Board also concludes that their lay statements regarding continuity of symptomatology are credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

Turning to the medical opinions of record, the November 2007 VA examiner stated that the Veteran injured his left shoulder while playing football in November 1978 and that he was diagnosed as having acromioclavicular joint strain.  The examiner indicated the Veteran had no complaints after that injury and that there was no documentation of other medical visits for the left shoulder in service.  He noted that the Veteran's present complaints began one year ago and opined that it was less likely than not that his present left shoulder disability was related to the single instance of acromioclavicular joint strain in service.

A January 2008 letter from private doctor of osteopathy, C.W.M., reports that the Veteran shared with him that he experienced a separation of his acromioclavicular joint in service.  C.W.M. noted that January 2008 magnetic resonance imaging (MRI) results revealed mild degenerative changes with the acromioclavicular joint that were causing some compression of the supraspinatus tendon which he felt could be contributing to the Veteran's symptoms.

On August 2011 VA examination, the examiner reviewed the Veteran's claims file and physically examined him.  The examiner noted the Veteran's September 1978 football injury and the diagnosis of acromioclavicular joint strain.  He indicated that the Veteran was not diagnosed with impingement, dislocation, or separation of the acromioclavicular joint and noted that an MRI completed in 2008 showed mild degeneration of the acromioclavicular joint.  He stated that the records revealed the Veteran was treated for left shoulder pain in April 2002 after a motor vehicle accident; the examination at that time was benign.  Additionally, he noted that in October 2007 the Veteran was diagnosed with a left shoulder impingement.  

The examiner stated that the Veteran was only treated once in service when he was diagnosed with acromioclavicular joint strain, that he was not treated again, and there was no indication that he had complaints related to his shoulder for many years after his military service.  He noted that recent X-ray and MRI results only showed mild degeneration of the acromioclavicular joint.  Examination in August 2011 revealed some positive anterior impingement syndrome; however, the examiner reported that this was not demonstrated on the 2008 MRI.  The examiner concluded that if the Veteran's in-service injury to the left shoulder was of any significance, then he "would certainly have much more degeneration in the [acromioclavicular joint] than what he currently has."  He noted that the degeneration was very mild and, as a result, opined that the current left shoulder disability was not "caused by or a result of military service."  

In evaluating all of the evidence of record, the Board places the most weight of probative value on the August 2011 VA examination report.  The examiner described the disability in sufficient detail and thoroughly explained his reasoning, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board acknowledges that the examiner's opinion does not discuss that the Veteran was seen for follow-up treatment in service and does not address the lay statements of record regarding continuity of symptomatology.  However, the examiner correctly notes the in-service diagnosis for the Veteran's left shoulder injury, and his ultimate conclusion and supporting rationale are not based on a finding that there was a lack of continuity of symptomatology.  Instead, his opinion focuses on the physiological and medical nature of the condition that was diagnosed and treated in service versus that of the Veteran's current left shoulder disability.  In considering these medical factors, the examiner noted that recent radiological reports only reveal mild degeneration of the acromioclavicular joint and that although the Veteran currently has some positive anterior impingement syndrome, a 2008 MRI did not indicate any impingement.  Because of the mild nature of the Veteran's current degeneration, the examiner concluded that the Veteran's current left shoulder disability did not result from his service.  

The Board places less weight of probative value on the January 2008 letter from C.W.M. and the November 2007 VA examination report.  In his letter, C.W.M. notes the Veteran's history of an in-service injury and reports the Veteran's current symptomatology; however, he does not provide an opinion regarding whether there is a link between the in-service event and the Veteran's current disability.  Therefore, his letter has no probative weight on the matter of the etiology of the Veteran's left shoulder disability.

The November 2007 VA examination report also holds little probative weight because the examiner did not provide a rationale for his conclusion.  See Stefl, 21 Vet. App. at 123 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  It appears the opinion is solely based on inaccurate factual premises.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Specifically, the examiner indicates that the Veteran's injury occurred in 1975, that he was not subsequently treated in service for the left shoulder, and that his current left shoulder complaints began one year previously.  In reality, the Veteran's injury occurred in 1978, he was treated a few times in service for left shoulder complaints, and he has reported that he experienced flare-ups of pain since service.  In contrast, although the August 2011 VA examiner's opinion reflects some inaccuracy in his knowledge of particular facts of the Veteran's case, these inaccuracies did not form the premise of the August 2011 VA examiner's conclusion and supporting rationale; therefore, they do not undermine the probative value of that opinion.

Although the Veteran, his spouse, and B.M.'s statements regarding the Veteran's continuity of symptomatology are competent and credible as to the Veteran's observable symptomatology, in viewing the evidence as a whole, the Board places less weight of probative value on these statements than on the August 2011 VA examiner's opinion.  As lay people, these witnesses are not competent to establish medical etiology merely by their own assertions when such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2011) (noting that competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, any opinion regarding the etiology of the Veteran's left shoulder disability requires competent medical evidence.  As explained above, the August 2011 VA examiner's opinion is based on an evaluation of the physiological and medical nature of the Veteran's in-service injury and whether that disability could have resulted in the Veteran's current medical condition.  Since the lay witnesses are not professionally qualified to offer competent opinions as to the etiology of the Veteran's condition, their opinions are of limited probative value.  The Board accordingly places greater weight on the opinion of the August 2011 VA examiner than on those of the Veteran, his spouse, and B.M. 

The Board has also considered whether presumptive service connection for osteoarthritis of the left shoulder as a chronic disease is warranted in the instant case.  Although the Veteran has indicated that he experienced symptoms of pain in his left shoulder after his service discharge, the evidence of record fails to establish that he had arthritis to a compensable level within one year of his separation from service.  Hence, the criteria for presumptive service connection for the disability as a chronic disease have not been satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In short, the Board finds that a preponderance of the evidence is against a finding that the Veteran's current left shoulder disability is related to his in-service injury or otherwise related to his service.  Accordingly, service connection for a left shoulder disability is not warranted.


ORDER

Service connection for a left shoulder disability is denied.




____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


